Citation Nr: 1609136	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right hip disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a pulmonary disability.

3.  Whether new and material evidence has been received to reopen a service connection claim for major depressive disorder and bipolar disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a pulmonary disorder, to include as secondary to an undiagnosed illness from service in the Persian Gulf War.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and schizophrenia, to include as secondary to service in the Persian Gulf War and/ or personal assault.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1989 to May 1989 and active duty from January 1991 to August 1991, with additional service in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In May 2011, the RO denied service connection for a pulmonary disorder and major depressive disorder and bipolar disorder, finding that new and material evidence had not been received to reopen the claims.  Also in May 2011 the RO denied service connection for headaches on a de novo basis.  In May 2012 the RO denied service connection for hearing loss, a low back disability, and a right hip disorder, finding that new and material evidence had not been received to reopen the right hip service connection claim.  

The Veteran's representative clarified on an August 2013 statement that the Veteran intended to claim service connection for both hips (not just the right hip).  Thus, the left hip disability has been added as an issue on appeal, as reflected on the first page of this decision.  In addition, the Veteran's medical records show that she has been diagnosed with a psychotic disorder in addition to bipolar disorder and major depression.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, bipolar disorder, and major depressive disorder is on appeal, as well.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran requested a Board hearing on her VA Form 9 appealing the service connection claims for a pulmonary disorder, major depressive disorder, and headaches; but the Veteran's representative cancelled this request in August 2013.  The Veteran also requested a Board hearing on her VA Form 9 appealing the service connection claim for hearing loss, a lumbar spine disability, and a right hip disorder.  However, the Veteran's representative cancelled the hearing request in August 2015.

The issue of entitlement to service connection for a lumbar spine disability, hearing loss, bilateral hip disability, pulmonary disorder, and an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a right hip disorder, pulmonary disorder, and major depressive disorder and bipolar disorder was denied in an April 2002 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has she asserted clear and unmistakable error in this decision. 

2.  The Veteran's petition to reopen service connection for major depressive disorder and bipolar disorder was denied in an August 2006 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has she asserted clear and unmistakable error in the decision.

3.  The evidence received since the April 2002 and August 2006 RO decisions is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

4.  It is at least as likely as not that the Veteran's headache disorder had its onset during military service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection for a right hip disorder, pulmonary disorder, and major depressive disorder and bipolar disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  The August 2006 rating decision denying service connection for major depressive disorder and bipolar disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

3.  Since the April 2002 and August 2006 RO rating decisions, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for major depressive disorder and bipolar disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Since the April 2002 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right hip disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  Since the April 2002 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a pulmonary disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for entitlement to service connection for headaches have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for a right hip disorder, pulmonary disorder, and major depressive disorder and bipolar disorder based on the receipt of new and material evidence, and also grants service connection for headaches, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.


II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when 

considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

A.  Right Hip Disorder

On the Veteran's original service connection claim for a right hip disorder, she indicated that she had a right hip condition due to an accident while on active duty.  Her claim for a right hip disorder was denied in an April 2002 rating decision on the basis that the condition was neither incurred in, nor was caused by service.  The evidence submitted at that time was the service treatment records, which noted treatment for the left hip, but were silent for any mention of treatment for the right hip.  A post-service VA examination also was negative for any right hip disability.  The Veteran did not appeal the April 2002 decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In September 2011, the Veteran submitted a petition to reopen service connection for a right hip disorder.  An April 2012 VA treatment record notes complaints of joint pain and swelling.  In an August 2013 statement, the Veteran's representative indicated that the Veteran had actually intended to claim a bilateral hip disability.  The Veteran's representative requested a new examination to take into account her complaints of hip pain in service.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran currently has complaints of joint pain and swelling, and has indicated that she intended to claim service connection for both hips.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a right hip disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Pulmonary Disability

The Veteran originally filed a service connection claim for a pulmonary disorder asserting that it was related to her service time.  Her claim for a pulmonary disability was denied in an April 2002 rating decision on the basis that the condition neither occurred in nor was caused by service.  The evidence submitted at that time was the service treatment records, which were silent for any mention of a pulmonary disorder and a VA examination, which was negative for any pulmonary disability.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In February 2010, the Veteran submitted a petition to reopen the claim for service connection for a pulmonary disorder.  This time she clarified that she was asserting entitlement to compensation for a pulmonary disorder due to smoke inhalation from her tour in Desert Storm.  She underwent a VA pulmonary examination in May 2010.  The examination report noted that the Veteran stated that she experienced chest discomfort and shortness of breath after an oil refinery explosion while on active duty in Dhahran, Saudi Arabia.  She stated that she was given a medical evaluation in the military hospital and was told that her symptoms were a respiratory reaction due to dust exposure; no treatment was given.  She noted that she was feeling fine until four months ago when she started to get chest discomfort and shortness of breath at night.  Pulmonary function tests showed decreased airway resistance; but it was noted that further pulmonary function testing was recommended to completely rule out early restriction.  The diagnosis was reactive airways disease. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran currently has a diagnosis of a lung disorder.  The Veteran also has clarified that she is seeking entitlement to service connection for a pulmonary disorder that is related to her service in the Persian Gulf War.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a pulmonary disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

C.  Major Depressive Disorder and Bipolar Disorder

The Veteran's service connection claim for major depressive disorder and bipolar disorder was originally denied in an April 2002 rating decision on the basis that the condition neither occurred in nor was caused by service.  The evidence submitted at that time was the service treatment records, which were silent for any mention of a psychiatric disorder.  Post-service evidence included a statement from a private psychiatrist in December 2001 indicating that the Veteran had been under her care for a bipolar disorder for six years.  A May 2001 statement also showed that the Veteran's top secret security clearance had been revoked at her job at the FBI due to her mental and emotional instability.  The report further noted that the Veteran had her first episode in May 1996 of aberrant behavior and was diagnosed with schizoaffective disorder.  VA treatment records showed a diagnosis of major depression and bipolar disorder.  The RO determined that the Veteran's diagnoses of bipolar disorder and major depression were not incurred in or caused by service and indicated that this diagnosis was not subject to presumptive service connection under 38 C.F.R. § 3.309.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In May 2006 the Veteran submitted a petition to reopen service connection for a mental disability.  In August 2006, the RO denied service connection for major depressive disorder and bipolar disorder finding that new and material evidence had not been received to reopen the claim.  Evidence available at that time includes VA treatment records dated in 2003, which showed continued treatment for her psychiatric disorders.  The RO determined that none of the Veteran's treatment records showed that her psychiatric disorder was related to military service.  The Veteran did not appeal the May 2006 decision.  Therefore, this rating decision is final, as well.  Id.  

In February 2010, the Veteran submitted a petition to reopen the claim for service connection for a mental condition.  She underwent a VA examination in May 2010 noting that she recalled when stationed in the Persian Gulf, a SCUD fell down in the area she was stationed in, and she developed auditory hallucinations.  It was noted that she was currently being treated with anti-psychotic and anti-depressant medication.  The Axis I diagnosis was depressive disorder.  

The Veteran's family members submitted lay statements in 2012 noting that they observed a change in the Veteran's mannerisms and demeanor after her separation from service.  Specifically her brother submitted an October 2012 statement that after the Veteran's deployment to the Persian Gulf she exhibited paranoia and compulsive behaviors in that she would fold her clothing in a specific manner, and was obsessed with organization.  Her brother also noted that their mother had told him that the Veteran had related to the mother that she had been sexually assaulted during her deployment, but never spoke about it and the family never discussed it.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows the Veteran's reports, which are presumed credible for the purposes of reopening a claim, that suggest that her psychiatric disorder began during military service due to a SCUD missile attack.  The Veteran's brother's statements also indicate that the Veteran had certain behavioral changes after her deployment and that she reported a possible sexual assault in service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's service connection claim for major depressive disorder and bipolar disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).
III.  Service Connection for Headaches

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service treatment records show that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1, 1990 to May 31, 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
 
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran seeks service connection for severe headaches related to her service in Desert Storm during the Persian Gulf War.  Her service treatment records show that she had service in the Persian Gulf War, as she underwent a Southwest Asia demobilization examination in July 1991.  She also received counseling on certain disease threats associated with Operation Desert Shield/ Desert Storm.  The service treatment records are negative for any findings pertaining to headaches.  

She underwent a VA examination in June 2010, which noted that the Veteran was on active duty during the Gulf War and now claimed headaches.  She noted that she suffered from migraine headaches during service, associated with duty stress and sun exposure while serving in the Persian Gulf.  She indicated that she never complained of headaches in service because of fear of separation.  Based on the Veteran's description, the examiner diagnosed the Veteran with migraine headaches; but found that there was no such evidence of this condition during service.  

This examiner provided a supplemental opinion in February 2011 noting that the Veteran described migraine-type headaches, with onset in 1991 during her Gulf War service.  The examiner noted that the service treatment records did not document any headaches but that despite lack of supporting evidence, it was at least as likely as not that the migraine headaches described by the Veteran were related to exposure of environmental hazards in the Gulf region.  The rationale was that suffering from migraine headaches was a frequent complaint of veterans, who were on active duty in that region.  The examiner also noted that environmental hazards were considered and medically accepted as precipitating factors for migraine headaches.

The Veteran's brother submitted a statement in October 2012 that since the Veteran's deployment she had constantly complained of strong headaches.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's headaches were caused by, or are a result of her military service.  In making this determination, the Board notes that the Veteran is competent to report headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that she experienced headaches after her deployment to the Persian Gulf where she was presumably exposed to chemicals, burning fuels, etc.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she has experienced headaches during service and has experienced headaches since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  While the service treatment records are negative, the Veteran reported that she did not seek treatment for headaches due to fear of being discharged.  The Veteran has consistently reported the symptoms experienced in service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

It is also significant that a VA physician provided a medical opinion in February 2011, after having examined the Veteran, finding that the Veteran's headaches were at least as likely as not related to her military service, based on this being a common complaint of veterans, who had served during the Persian Gulf War.

In weighing the positive medical opinion of record, the conceded exposure to environmental hazards in service, and the statements from the Veteran regarding chronic headache symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether she has a headaches disorder related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for headaches is warranted.


ORDER

New and material evidence has been received to reopen a service connection claim for a right hip disability, and to this extent only, the claim is reopened and granted.

New and material evidence has been received to reopen a service connection claim for a pulmonary disability, and to this extent only, the claim is reopened and granted.

New and material evidence has been received to reopen a service connection claim for major depressive disorder and bipolar disorder, and to this extent only, the claim is reopened and granted.

Entitlement to service connection for headaches is granted.



REMAND

Regarding the remaining issues on appeal, specifically, entitlement to service connection for a lumbar spine disability, hearing loss, a bilateral hip disability, pulmonary disorder, and an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and schizophrenia, additional development is warranted.

The VBMS file seems to be missing some of the Veteran's service treatment and personnel records.  There is no DD Form 214 for the Veteran's second period of service in 1991; nor are there any personnel records for this second period of service.  In addition, the Veteran had service in the Army Reserve prior to her entry into active duty service in 1989, and after her separation from active duty in 1991.  The April 2002 rating decision notes that the Army Reserve records were sent to the National Personnel Records Center upon her separation from the Reserves on October 31, 1995.  However, there is not a complete record of the service records from the Veteran's period in the Reserve.  These records must be obtained.

The record also shows that the Veteran might be in receipt of Social Security Administration (SSA) disability benefits related to her psychiatric disability.  A December 2001 statement from the Veteran's private psychiatrist notes that the Veteran had filed an SSA disability compensation application.  See also December 2001 VA mental disorders examination report, noting that the Veteran would be receiving Social Security disability benefits.  Even if the SSA claim was denied, these records must be obtained, as well.

With respect to the service connection claim for a psychiatric disorder, in October 2012, the Veteran's brother stated that she had been treated at various hospitals for her mental disorder, but had not conveyed this information, including Salud de la Capital Hospital Psiquiatrico, Dr. Ramon Fernandez; San Juan Capestrano; Hospital Panamericano; Mepsi Center.  Efforts should be made on remand to obtain the proper release to make efforts to locate these records.  In addition, the Veteran's brother indicated in an October 2012 statement that the Veteran might have possibly been sexually assaulted during her deployment in the Gulf War.  Additional development is warranted, in this regard, as well, in order to proceed with the service connection claim for a psychiatric disorder, to include as secondary to military sexual trauma.

Finally, examinations addressing the claims for entitlement to service connection for a lumbar spine disability, hearing loss, a bilateral hip disability, pulmonary disorder, and an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and schizophrenia are warranted.  

Regarding the lumbar spine disability, the service treatment records show complaints of back pain in February 1989.  A post-service VA examination in April 2012 shows a diagnosis of lumbar myositis.  The Veteran reported that she injured her back in 1991 while in the Persian Gulf in a lifting injury.  She indicated that the low back pain was acute and intense with radiation to the posterior legs.  The examiner determined that the Veteran's current back condition was less likely than not related to the Veteran's complaints of back pain in service.  The rationale was that she only had one visit during her service in February 1989 and that the condition was acute and transitory and resolved with military treatment.  The examiner further noted that there was no continuity of treatment or chronicity of a back condition after her discharge from service.  

In an August 2013 statement, the Veteran's attorney noted that the April 2012 VA examiner determined that the current back disability was not related to service because she only had one visit in 1989, but did not discuss the further mention in the report of complaints of a lifting back injury in 1991 during her deployment in the Persian Gulf.  The Veteran's representative further indicated that the examiner did not account for the Veteran's lay statements concerning her back pain, and instead relied on the absence of medical records.  The Board agrees with the Veteran's representative's concerns and determines that another medical opinion is warranted to resolve the back claim.

With respect to the hearing loss claim, the Veteran underwent a VA examination in April 2012, which showed normal hearing for VA purposes.  The Veteran has asserted that she was exposed to a SCUD missile explosion during her deployment in the Persian Gulf.  See, e.g., December 2001 VA mental disorders examination report.  The service treatment records also show a diagnosis of right hearing loss for VA purposes.  See, e.g., July 1991 audiogram.  Given that nearly four years have passed since the Veteran's last examination, the findings of a right ear hearing loss disability in service, and evidence of exposure to acoustic trauma in service, another examination is warranted with respect to the hearing loss claim.

Regarding the service connection claim for a bilateral hip disability, the service treatment records show treatment for left hip pain in May 1989 after the Veteran slipped and twisted her left hip.  She was diagnosed with left hip strain.  The Veteran also has indicated that she has had hip pain since her separation from service.  An examination has not been provided to address the Veteran's bilateral hip claim.  This must be remedied on remand.

With respect to the service connection claim for a pulmonary disorder, the Veteran contends that she has a pulmonary disorder related to her exposure to smoke inhalation in her service in the Persian Gulf War.  A December 2001 VA mental health disorders examination report notes the Veteran's report that she had to wear a gas mask after  SCUD missile exploded and that she never felt well after this incident.  A May 2010 VA respiratory examination was provided.  The report noted that the Veteran had a history of chest discomfort and shortness of breath after an oil refinery explosion while on active duty in Dhahran, Saudi Arabia.  She stated that she had a medical evaluation in the military hospital and was told that the symptoms she had were a respiratory reaction due to dust exposure; no treatment was given.  She was diagnosed with reactive airway disease in May 2010.  A Gulf War Guidelines opinion was provided in February 2011, which determined that the Veteran's respiratory complaints were not related to a specific exposure event experienced by the Veteran during service in Southwest Asia in 1991, because the Veteran's files were silent for respiratory complaints, diagnosis, or treatment for a chronic respiratory condition.  Another examination and opinion is warranted to resolve the Veteran's service connection claim for a pulmonary disorder, because the opinion provided in February 2011 did not consider the Veteran's lay statements concerning her complaints in military service.

Finally, regarding the service connection claim for a psychiatric disorder, the Veteran noted on an October 2001 statement as part of her original claim that she was severely depressed when she joined the military and that while in service she fought depression.  She noted that while in Saudi Arabia she was given "nerve pills" by the Army and that in her last year of service in 1996 she had a nervous breakdown.  She also noted on a December 2001 VA examination report that she suffered a lot stress in the Gulf, where she worked as a finance specialist and was on guard duty.  She reported that a SCUD missile exploded near her and she never felt well after this; and in 1996 got "sick of her nerves."  She noted that she had no psychiatric treatment while in service.  The Veteran has been diagnosed with major depression, bipolar disorder, and schizophrenia.  

A May 2001 letter from the Veteran's previous employer notes the Veteran's psychiatric history since 1996 when she was found to have a psychotic episode and was diagnosed with schizophrenia.  Recent treatment records show anti-psychotic treatment.  See, e.g., March 2012 VA treatment record.   

On a May 2010 VA examination report the Veteran reported that while stationed in the Persian Gulf a SCUD fell down in the area where she was stationed and that she developed auditory hallucinations.  The RO attempted to obtain a VA medical opinion in March 2011 but it was noted that there was an apparent conflict-of-interest at the VA Medical Center in San Juan as the Veteran's relative was an employee there and had been her co-worker until October 2010.  It was noted that no other effort was made to contact the Veteran and her family and her case was closed.  A medical opinion was provided that the Veteran's mental disorder was not caused by or a result of Persian Gulf War Syndrome; but no rationale was provided.

The Veteran's family submitted lay statements in 2012 noting that they observed a change in her behavior after her return from military service, including aggressive behavior, paranoia, compulsive behaviors, and stating that she was hearing voices.  The Veteran's brother also noted that his mother had told him that the Veteran had told her of a possible sexual assault in service and that she had told him about a missile attack in an area where she was working.  

A private medical opinion was provided by a psychiatrist in December 2013, which noted that the Veteran served in Desert Storm for approximately six months and alleged being exposed to SCUD missile explosions nearby that provoked intense fear.  She also reported feeling harassed and maltreated by her superiors.  She was diagnosed with a chronic schizoaffective disorder.  The psychiatrist determined that it appeared that the Veteran's Desert Storm experiences were rather disturbing emotionally, and indeed, could have contributed to the triggering of her subsequent emotional condition.

A VA psychiatrist also provided a medical opinion in December 2014 that the Veteran met the criteria for a diagnosis of bipolar disorder but that this condition was not related to military service.  The rationale was that there was no evidence of psychiatric complaints or findings during military service or within one year of separation from active duty until 1996.

The December 2013 private psychiatric opinion does not contain enough certainty to render it a probative opinion, as the private psychiatrist seemed to merely entertain the possibility of a relationship between the Veteran's present psychiatric disorder and military service.  The December 2014 opinion also is inadequate because the examiner did not consider the Veteran's lay statements concerning her experiences in service in forming the medical opinion.  For these reasons, another opinion is warranted to resolve the psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter regarding her claims including service connection for a lumbar spine disability, hearing loss, a bilateral hip disability, pulmonary disorder, to include as secondary to undiagnosed illness from Persian Gulf War Service, and an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and schizophrenia, to include as secondary to Persian Gulf War Service and/ or personal assault.  Specifically the alternative forms of evidence that can be used to substantiate the personal assault claim should be included, as well as the criteria for substantiating claims based on undiagnosed illness.

2.  Contact the appropriate service department in efforts to obtain the Veteran's complete personnel and treatment records for the Veteran's second period of service in 1991 and her service in the Army Reserve; specifically a DD Form 214 for her period of service in 1991 and any other personnel records, and any additional service treatment and personnel records from the Veteran's service in the Army Reserve should be obtained.  Document all efforts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning her claim.

3.  Obtain a copy of any SSA decision awarding disability benefits for the Veteran in approximately December 2001, including copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

4.  Make arrangements to obtain any relevant treatment records pertaining to the lumbar spine disability, hearing loss, a bilateral hip disability, pulmonary disorder, and an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and schizophrenia from the San Juan VAMC dated from 1996 to present.  Document all efforts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning her claim.

5.  Ask the Veteran to identify any additional treatment she has received for her lumbar spine disability, hearing loss, a bilateral hip disability, pulmonary disorder, and an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and schizophrenia since her separation from military service, including Salud de la Capital Hospital Psiquiatrico, Dr. Ramon Fernandez; San Juan Capestrano; Hospital Panamericano; and Mepsi Center. Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning her claim.

6.  Following the completion of the above development, return the VBMS file to the examiner who provided the spine (back) examination in April 2012.  If this examiner is not available, schedule the Veteran for a VA back examination with a clinician of relevant experience to ascertain the origins or etiology of her back disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all back disorders, i.e., myositis, etc.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability (to include myositis) was caused by any event, disease, or injury in service, including from her reports of injury while lifting in 1991 and complaints of back pain in 1989, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that she first noticed her symptoms of back pain in service and has continued to experience back pain since then.  

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

7.  Following the completion of the above development, schedule the Veteran for a VA audiological examination.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of whether the Veteran has a bilateral hearing loss disability for VA purposes.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any right or left hearing loss disability was caused by any event, disease, or injury in service, including from reports of exposure to a SCUD missile attack during her service in the Persian Gulf War in 1991, and/ or first manifested in service or within one year of separation from service.  The examiner also should note that the Veteran was diagnosed with a right ear hearing loss disability while in service in July 1991.

In making these assessments, the examiner should review any newly obtained medical records and any competent statements that she first noticed her symptoms of hearing loss in service and has continued to experience hearing loss since then.  

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

8.  Following the completion of the above development, schedule the Veteran for a bilateral hip examination.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all hip disorders, i.e., strain, etc.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any right or left hip disability was caused by any event, disease, or injury in service, including from her reports of injury and diagnosis of left hip strain in 1989, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that she first noticed her symptoms of hip pain in service and has continued to experience hip pain since then.  

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

9.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including a pulmonary disorder. The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of chest pain and shortness of breath are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that she first noticed her symptoms of chest pain and shortness of breath in service after smoke inhalation from a SCUD missile attack during service in the Persian Gulf War in 1991 and has continued to experience these symptoms since then.   The examiner also should consider that the Veteran stated that she had a medical evaluation in the military hospital and was told that the symptoms she had were a respiratory reaction due to dust exposure; no treatment was given. 

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

10.  Thereafter, schedule the Veteran for a VA mental disorders examination with a psychologist or psychiatrist.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all psychiatric disorders, i.e., bipolar disorder, major depression, schizophrenia, etc.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current psychiatric disorder was caused by any event, disease, or injury in service, including from her reports of a SCUD missile attack during her service in the Persian Gulf War in 1991, statements that she started hearing voices in service, any reports of a personal assault or harassment in service, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that she noticed her symptoms of depression in service and has continued to experience psychiatric symptoms since then.  

The examiner also should acknowledge the December 2013 private medical opinion of record and 2012 statements from the Veteran's family attesting to her change in behavior after her military service, including aggressive behavior, paranoia, compulsive behaviors, and stating that she was hearing voices.  The Veteran's brother also noted that his mother had told him that the Veteran had told her of a possible sexual assault in service and that she had told him about a missile attack in an area where she was working.  

The examiner is advised that the Veteran is competent to report her symptoms and her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

11.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

12.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the February 2015 Supplemental Statement of the Case.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


